DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 11/9/2020, are acknowledged.  Claims 1, 4-8, 10, 13-17, 19-21, 23-24, 26, 28-30 and 32 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10, 16, 19, 20, 21, 26, 28-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over MTM RESEARCH, LLC (hereinafter “Mtm”) (WO 2017/201089 A1) 
Regarding claims 1 and 10, Mtm discloses a composition comprising oxygen, a perfluorocarbon (para [0098]: oxygenated perflurbron), and a photosensitizer (para [0098]: 
Regarding claim 1 Mtm discloses the composition of claim 1 (para [0098]) wherein the composition comprises O2 (para [0098]), wherein said composition is utilized to deliver reactive oxygen species (para [0011]), but does not disclose wherein the composition is free of
carbon dioxide. 
However, it would have been obvious to one with skill in the art to exclude other gases, such as CO2, in order to increase the amount of delivered desired gas.
Regarding claims 7 and 16, Mtm discloses the composition of claim 1 (para [0098}) wherein said photosensitizer is |RDye 700 (para (0098): IRDye 700DX).
Further regarding Claim 10, Mtm discloses a composition comprising oxygen, a perfluorocarbon, a photosensitizer (para [0098]: a composition comprising oxygenated perflurbron and cetuximab labeled with IRDye 700DX) and wherein said composition is delivered via an endoscop (para [0131]), but does not disclose a system comprising said composition and a cap. Mtm discloses a system similar to the system of claim 10 (para [0098]) wherein the composition comprises O2 (para[0098]), wherein said composition is utilized to deliver reactive oxygen species (para [0011}), but does not disclose wherein thecomposition is free of carbon dioxide. 
However, it would have been obvious to one with skill in the art to utilize a system comprising the disclosed composition and an interface to the endoscope, such as a cap, in order to delive said composition.  Further, it would have been obvious to one with skill in the art to exclude other gases, such as CO2, in order to increase the amount of delivered desired gas.


perfluorocarbon (para [0098]: oxygenated Perflurbron); and c. delivering light to the tumor to effect the generation of reactive oxygen species (para [001 1})
Regarding Claim 21, Mtm discloses a method of claim 20 (para [0033]) wherein said photosensitizer is administered intravenously (para (0011): intravenously).
Regarding Claim 23, Mtm discloses a method of claim 20, as disclosed above, wherein said oxygenated perfluorocarbon is administered topically (para (0011): peritumorally).
Regarding Claim 24, Mtm discloses a method of claim 22 (para [0033]) wherein said photosensitizer is administered topically (para [0011]:fluorochemical composition... peritumorally).
	Regarding Claim 29, Mtm discloses a method of claim 20 (para [0033]) wherein said photosensitizer and said oxygenated perfluorocarbon are combined and administered to said patient as a combination (para [0098): a composition comprising oxygenated perflurbron and
cetuximab labeled with IRDye 700DX).
	Regarding Claim 30, Mtm discloses a method of claim 20 (para [0033]) wherein said photosensitizer and oxygenated perfluorocarbon are administered to the tumor through an endoscope (para [0131}).
Regarding Claim 19, Mtm discloses a system similar to the system of claims 10-11, as disclosed above, but does not disclose wherein said cap is positioned at the distal end of an endoscope and the distal end of the cap is open. However, it would have been obvious to one with skill in the art to utilize the endoscope disclosed wherein either end is positioned at the cap 
Regarding Claim 26, Mtm discloses a method of claim 22 (para [0033]), but does not disclose wherein said photosensitizer is administerec prior to the administration of said oxygenated perfluorocarbon. 
However, it would have been obvious to one with skill in the art to utilize the disclosed method according to various schedules of administration of active agents as determined upon completion of clinical trials in order to develop improved methods of treatment.  Further, the modifying the order of steps is prima facie obvious.
	
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MTM RESEARCH, LLC (hereinafter “Mtm”) (WO 2017/201089 A1) as applied to claims  1, 7, 10, 16, 19, 20, 21, 26, 28-30 and 32 above, and further in view of Jones (US 20100312312).
Teachings of MTM are discussed above. 
Regarding Claim 4, Mtm discloses the composition of claim 1 and a composition similar to the composition of claim 2, as disclosed above, but does not disclose wherein said photosensitizer is talaporfin. However, Jones discloses photodynamic therapy (para [0026)) wherein said photosensitizer is talaporfin (para (0028}).
 It would have been obvious to one with skill in the art to utilize the composition disclosed by Mtm utilizing various photosensitizers utilized in photodynamic therapy, as disclosed by Jones, in order to develop improved methods of treatment.


However, Jones discloses photodynamic therapy (para {0026]) wherein said photosensitizer is talaporfin (para [0028}). 
It would have been obvious to one with skill in the art to utilize the system disclosed by Mtm utilizing various photosensitizers utilized in photodynamic therapy, as disclosed by Jones, in order to develop improved methods of treatment.

Claim 5-6, 8, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MTM RESEARCH, LLC (hereinafter “Mtm”) (WO 2017/201089 A1) as applied to claims 1, 7, 10, 16, 19, 20, 21, 28-30 and 32 above, and further in view of WO 2015/168080 A1 to THE RESEARCH FOUNDATION FOR THE STATE UNIVERSITY OF NEW YORK (hereinafter New York).
Regarding Claim 5, Mtm discloses the composition of claim 1 and a composition similar to the composition of claim 2, as disclosed above, but does not disclose wherein said photosensitizer is hexaminolevulinate. However, New York discloses photodynamic therapy (abstract) wherein said photosensitizer is Photofrin (para (0037): hexaminolevulinate). 
It would have been obvious to one with skill in the art to utilize the composition disclosed by Mtm utilizing various photosensitizers utilized in photodynamic therapy, as disclosed by New York in order to develop improved methods of treatment.
	Regarding Claim 6, Mtm discloses the composition of claim 1 and a composition similar to the composition of claim 2, as disclosed above, but does not disclose wherein said photosensitizer is Photofrin. However, New York discloses photodynamic therapy (abstract) wherein said photosensitizer is Photofrin (para [0037]: Photofrin). It would have been obvious to one with skill in the art to utilize the composition disclosed by Mtm utilizing various photosensitizers utilized in photodynamic therapy, as disclosed by New York in order to develop
improved methods of treatment.
Regarding Claim 8, Mtm discloses the composition of claim 1 and a composition similar to the composition of claim 2, as disclosed above, but does not disclose wherein said photosensitizer is verteporfin. However, New York discloses photodynamic therapy (abstract) wherein said photosensitizer is verteporfin (para (0037): verteporfin). 
It would have been obvious to one with skill in the art to utilize the composition disclosed by Mtm utilizing various photosensitizers utilized in photodynamic therapy, as disclosed by New York in order to develop improved methods of treatment.
Regarding Claim 14, Mtm discloses a system similar to the system of claims 10-11, as disclosed above, but does not disclose wherein said photosensitizer is hexaminolevulinate. However, New York discloses photodynamic therapy (abstract) wherein said photosensitizer is
Photofrin (para [0037]: hexaminolevulinate). 
It would have been obvious to one with skill in the art to utilize the composition disclosed by Mtm utilizing various photosensitizers utilized in photodynamic therapy, as disclosed by New York in order to develop improved methods of
treatment. ‘
	Regarding Claim 15, Mtm discloses a system similar to the system of claims 10-11, as disclosed above, but does not disclose wherein said photosensitizer is Photofrin. 
However, New York discloses photodynamic therapy (abstract) wherein said photosensitizer is Photofrin
(para [0037]: Photofrin). 
It would have been obvious to one with skill in the art to utilize the composition disclosed by Mtm utilizing various photosensitizers utilized in photodynamic therapy, as disclosed by New York in order to develop improved methods of treatment.
Regarding Claim 17, Mtm discloses a system similar to the system of claims 10-11, as disclosed above, but does not disclose wherein said photosensitizer is verteporfin. However, New York discloses photodynamic therapy (abstract) wherein said photosensitizer is verteporfin
(para [0037]: verteporfin). 
It would have been obvious to one with skill in the art to utilize the composition disclosed by Mtm utilizing various photosensitizers utilized in photodynamic therapy, as disclosed by New York in order to develop improved methods of treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618